Memorandum: The record supports Family Court’s conclusion that petitioner did not carry her burden of proving respondent’s paternity by “ ‘clear and convincing’ evidence” (Matter of Commissioner of Social Servs. v Philip De G., 59 NY2d 137, 141, citing Matter of Lopez v Sanchez, 34 NY2d 662, 663). We note that the fact finder’s determination as to the credibility of witnesses is entitled to “ ‘great weight’ ” (Matter of Karen K. v Christopher D., 89 AD2d 955, 956; Matter of Susan W. v Amhad Q., 65 AD2d 594, lv denied 46 NY2d 1037). (Appeal from order of Jefferson County Family Court, Parker, J. — paternity.) Present — Hancock, Jr., J. P., Callahan, Boomer, Green and Schnepp, JJ.